Citation Nr: 0809087	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  94-27 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.  

3.  Entitlement to an increased evaluation in excess of 60 
percent for nephritis with hypertension and coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to January 
1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 1994 and August 2006 rating decisions 
of the Seattle, Washington, Department of Veterans Affairs 
(VA) Regional Office (RO).  In the January 1994 rating 
decision, the RO denied service connection for a chronic 
right knee condition and determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of service connection for a back condition.  In the August 
2006 rating decision, the RO increased the veteran's service-
connected nephritis with hypertension and coronary artery 
disease to 60 percent disabling, effective September 2005.  

In regards to the veteran's service connection claim for a 
right knee condition and whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a back condition, the Board notes that in the 
veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in July 1994, the veteran indicated that he 
wanted to have a hearing before the Board at the local RO.  
The veteran was scheduled for a travel board hearing on 
January 9, 2008; however, in a January 2008 statement, he 
indicated that he wished to withdraw his hearing request.  
Therefore, the Board finds that there is no hearing request 
pending at this time for the two above-stated issues.  See 38 
C.F.R. § 20.702(d) (2007).  

The issues of entitlement to service connection for a right 
knee condition and back condition, as well as entitlement to 
an increased evaluation in excess of 60 percent for nephritis 
with hypertension and coronary artery disease are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for a back disability in a 
June 1984 rating decision.  The veteran did not appeal the 
decision.  

3.  The evidence received since the June 1984 rating decision 
was not previously of record and relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a back disability.  


CONCLUSIONS OF LAW

1.  The June 1984 rating decision that denied entitlement to 
service connection for a back disability is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2007).  

2.  The evidence received since the June 1984 rating 
decision, which denied service connection for a back 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decision  

In 2001, VA redefined what constitutes "new and material 
evidence;" however, those specific provisions are applicable 
only to claims filed on or after August 29, 2001.  See 66 
Fed. Reg. at 45, 620.  The veteran filed his application to 
reopen in May 1993, and thus the amended definition does not 
apply to his claim.  

Pursuant to 38 U.S.C.A. § 7105(c), once an RO rating decision 
becomes final on a particular issue, the RO may not 
thereafter reopen and allow the claim.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the VA 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision has been issued, 
absent the submission of new and material evidence, the claim 
cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 
5108, 7105(c); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998). 

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  In determining 
whether evidence is new and material, the credibility of the 
evidence is generally presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  

At the time of the June 1984 rating decision, which denied 
service connection for a back disability, the evidence of 
record consisted of the veteran's service medical records, a 
copy of the veteran's DD Form 214, and private medical 
records dated in January 1984.  

In the June 1984 rating decision, the RO denied service 
connection for a back disability.  The RO determined that 
while there is record of treatment during service for 
complaints of low back pain, the veteran's retirement 
examination was absent of any findings associated with a back 
disability.  The RO acknowledged the veteran's January 1984 
spinal canal stenosis procedure due to spondylosis and lumbar 
disc protrusion at L4-5, but relied on the private medical 
records indicating a history of back pain since 1983 to 
determine that service connection for a back disability was 
not warranted.  The veteran was notified of the denial in a 
June 1984 letter, including his appellate rights.  He did not 
appeal the decision; thus, the decision became final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Board finds that new and material evidence to reopen the 
claim for service connection for a back disability has been 
received.  The veteran has submitted additional statements 
during the course of the appeal with regards to his current 
back disability, as well as additional treatment records that 
reflect his current back condition.  Specifically, in July 
1994, the RO received private medical reports from Dr. A.S. 
showing that the veteran had received treatment for back pain 
in 1980, and at that time, the veteran had indicated that he 
had experienced back pain on prior occasions.  The Board 
finds that this evidence is new and material because it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability."  That is, the evidence shows that the veteran 
complained of back pain prior to the surgeries in the 1980's 
and the on-the-job accident in 1990.  Given the state of the 
current record and the newly received evidence, the Board 
finds that new and material evidence has been submitted.  
Hodge and Justus, supra.  Thus, the claim is reopened.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for a 
back disability, VA's compliance with the mandates of the 
Veterans Claims Assistance Act of 2000 (VCAA) need not be 
discussed.  As noted previously, the claim has been reopened 
and the underlying claim of service connection is being 
REMANDED to the RO via the AMC for further development.  



ORDER

New and material evidence having been received, the claim for 
service connection for a back disability is reopened.  To 
this extent only, the benefit sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claims of entitlement to service connection for a back 
disability, right knee condition, and an increased evaluation 
for the veteran's service-connected nephritis with 
hypertension and coronary artery disease.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran contends that service connection is warranted for 
his back disability and right knee condition.  In a July 1994 
personal statement, the veteran stated that he injured his 
back during basic training in 1956 and received subsequent 
care thereafter.  He explained that after the initial injury, 
he was placed on light duty or "on quarters" throughout his 
military career.  He maintains that he has had back problems 
since service.  In regards to the right knee condition, the 
veteran reported that he endured knee problems during his 
military career and received treatment during his military 
service.  The veteran indicated that his knee problem 
worsened when he was assigned to the aircraft fuel systems 
repair at McChord Air Force Base.  Right knee replacement 
surgery was performed in 1991.  

Regarding the back, the service medical records reflect that 
in July 1962, the veteran went to sick call for complaints of 
low back pain.  The note indicates that the veteran hurt his 
back the day before and was unable to stand.  No further 
evaluation of the veteran's back was noted, however.  Upon 
discharge from service, clinical evaluation of the veteran's 
back was checked as normal, but back problems in 1962 were 
noted on the veteran's November 1976 Report of Medical 
History.  Post service treatment records reflect continuing 
complaints for a back disability.  The reports show that he 
complained of back pain in 1980 and that two back surgeries 
were performed in 1984 and 1985.  The veteran underwent a 
decompressive laminectomy at L4-5 with L4-5 discectomy in 
January 1984, followed by a decompressive laminectomy from L3 
to S1 in March 1985.  The reports also show that the veteran 
sustained an on-the-job injury in 1990, and that he currently 
receives treatment for a low back disability. 

For the right knee disability, review of the veteran's 
service medical records reflect treatment for a right knee 
injury in May 1959.  In 1959, the veteran reported to sick 
call after running in a ball game and twisting his right 
knee.  The sick call note states that the veteran's knee 
exhibited locking, but x-ray results and physical examination 
of the veteran were negative.  The physician diagnosed the 
veteran with a right knee sprain.  Upon discharge from 
service, clinical evaluation of the veteran's lower 
extremities were normal.  Post service treatment records 
reflect continuing complaints for a right knee disability.  
The reports show that a right total knee replacement was 
performed in 1991 and right total knee revision was performed 
in October 2001.  

The VCAA requires that the VA assist a claimant in obtaining 
evidence needed to substantiate the claim.  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Review of the evidentiary record shows that the 
veteran has not been afforded a Compensation and Pension 
examination in conjunction with his claims for service 
connection for a back disability and a right knee condition.  
Given the veteran's contentions regarding his back and right 
knee problems during his military service and the presence of 
current back and right knee disabilities, the Board finds 
that an examination is necessary prior to final appellate 
review.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination where, the claimant had been 
diagnosed to have tinnitus, and had proffered competent lay 
evidence that he had had continuous symptoms of the disorder 
[i.e., ringing in the ears] since his discharge).  

Turning to the veteran's increased evaluation claim for 
nephritis with hypertension and coronary artery disease, the 
Board notes that in the VA Form 9, Appeal to the Board of 
Veterans' Appeals, received in November 2007, the veteran 
indicated that he wanted to have a Board hearing.  There is 
no indication in the record that the requested Board hearing 
has been scheduled.  Accordingly, this issue must be remanded 
to afford the appellant the requested videoconference 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:  

1.  Send the veteran a VCAA notice letter 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for the 
claimed disabilities, as well as a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  Schedule the veteran for the 
appropriate VA examinations to determine 
whether there is a causal nexus between 
his back disability and active military 
service, and his right knee condition and 
active military service.  The claims file 
must be made available to each examiner 
for review, and each examination report 
should reflect that such review has been 
accomplished.  All appropriate testing 
should be conducted, and all pertinent 
disabilities should be specified.  With 
regard to each disability, the 
appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the disability 
(back disability or right knee condition) 
had its origin in service or is in any 
way related to the veteran's active 
service.  A rationale for any opinion 
reached should be provided.

3.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

4.  Schedule a travel board hearing at 
the RO in Seattle, Washington for the 
veteran's claim of an increased 
evaluation in excess of 60 percent for 
nephritis with hypertension and coronary 
artery disease.  The veteran and the 
veteran's representative should be 
notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


